Citation Nr: 1600208	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-08-925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hyperparathyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1998 to January 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Honolulu, Hawaii RO.  

The issue of service connection for a right knee disability has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hyperparathyroidism as secondary to radiation treatment she received for her service-connected hypothyroidism.  It was noted on July 2010 VA examination that her parathyroid gland problems began in January 2009, and the condition was diagnosed in July 2009.  She had surgical removal of three segments of the parathyroid in August 2009.  The examiner concluded it was less likely than not that the Veteran's parathyroid condition was caused by or a result of Grave's disease.  He stated that there was no evidence of active hyperparathyroidism on recent laboratory testing and on the examination.  He noted that hypothyroidism is a well-established cause for weight gain as it reduces the metabolic rate.  The evidence documents the Veteran's euthyroid status for a period long enough to produce no direct explanation between thyroid disease and the inability to reduce weight by standard means.  Finally, the examiner noted that there are case reports of hyperparathyroidism occurring in patients with previous radioablation therapy, but there is no well-established cause and effect relationship between them and almost all cases of primary hyperparathyroidism do not have an established etiology.  

During the October 2015 hearing before the undersigned, the Veteran testified that she is receiving treatment for hyperparathyroidism, suggesting that, contrary to the finding on the July 2010 VA examination, the condition is active.  Notably, the July 2010 opinion was not by an endocrinologist.  

The case is REMANDED for the following:

1.  The Veteran should be asked to identify all providers of evaluations and treatment she has received for parathyroidism since her discharge from service (and in particular identify the providers of her current treatment for the condition), and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e, any records not already associated with the Veteran's record).  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an endocrinologist to ascertain the existence and etiology of hyperparathyroidism.  The entire record should be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that responds to:

(a) Does the Veteran at least as likely as not (a 50% or greater probability) have hyperparathyroidism?  The examiner should cite the clinical findings that support the conclusion.  If the response is no, the examiner should account for any treatment the Veteran is/may be receiving from VA for the condition.

(b)  If the response is yes, the examiner should identify the likely etiology for the disability, indicating in particular whether it is at least as likely as not that it was caused or aggravated (the opinion must address the concept of aggravation) by her service-connected hypothyroidism (to include as due to treatment provided for the hypothyroidism).  If not, the examiner should identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

